DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Amendments to claims 1, 2, 3, 5, 8, 9, and 15 overcome the 35 U.S.C. § 112(b) rejections. The replacement sheet of Fig. 3 has overcome the drawing objection. Applicant’s amendments of claim 8 have overcome the 35 U.S.C. § 102 rejection, but a 35 U.S.C. § 103 rejection now applies. See the Response to Arguments and 35 USC § 103 rejection sections below for specificity.  

Response to Arguments
Applicant’s arguments regarding the explicit definition of elongation factor (EF) are persuasive. On page 13 of Applicant’s remarks, Applicant argues that:

    PNG
    media_image1.png
    262
    1079
    media_image1.png
    Greyscale

Thus, an explicit definition is presented for elongation factor (EF) in the published specification of the instant application, which reads (emphasis added):

    PNG
    media_image2.png
    349
    947
    media_image2.png
    Greyscale

Thus, the scope of “elongation factor (EF)” in the claims is required to contain the full scope of this explicit definition. As such, claim 1 and its dependent claims distinguish over the prior art.

Applicant's other arguments filed 09/02/2022 have been fully considered but they are not persuasive. On page 12 of Applicant’s remarks – regarding the 35 USC § 101 of claims 5, 6, and 13-17, Applicant argues:

    PNG
    media_image3.png
    357
    925
    media_image3.png
    Greyscale

Examiner respectfully disagrees. Claims 1 and 2 are process claims, and thus, are not drawn to structure but, instead, the process of “quantifying the modifications of the intestinal mucosa induced by a chronic inflammatory bowel disease” and “diagnosing a chronic inflammatory bowel disease in an individual”, respectively. Claims 5, 6, and 13-17 are drawn to “computer program” for “automat[ing]” these processes. However, the computer program, per se, does not fall into any statutory category. Claims 5, 6, and 13-17 do not recited that the computer program is stored on an non-statutory computer readable medium, which would impart the necessary structure. No alternative interpretation is required by the claims.

On page 13 of Applicant’s remarks, Applicant argues:

    PNG
    media_image4.png
    525
    914
    media_image4.png
    Greyscale

Firstly, the claims do not recite “Crypt shaft rotundity (Roto)” and “Crypt shaft depth (Round)”, so these are moot points. Secondly, of the list of crypt well profile (PPC) parameters, Buda was only relied on for teaching “a) Fluorescence leakage of the mucosa (FL)” and “diameter of the crypt well”. The Office Action explicitly stated that “Buda does not teach the limitations above with 

    PNG
    media_image5.png
    77
    1010
    media_image5.png
    Greyscale

Arguments about other PPC that Buda does not teach are moot because Buda was not used in showing a teaching for other PPC.

Beginning in the last paragraph on page 13 of Applicant’s remarks, Applicant argues that: 

    PNG
    media_image6.png
    167
    1072
    media_image6.png
    Greyscale

Page 3, column 2, para 2, of Roncoroni, states that “feret diameters were analysed”. Firstly, a diameter is a numerical measurement. For any diameter to be analyzed, it would have to be quantified. Secondly, Tables 1-3 in Roncoroni shows that the ferret diameter is quantified:

    PNG
    media_image7.png
    181
    1441
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    174
    705
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    178
    700
    media_image9.png
    Greyscale

As Applicant confirmed above, Buda teaches a crypt diameter metric, but not a Feret diameter of the crypt well. (Note that the feret diameter is the longest diameter.) One of ordinary skill would look to the teachings of Roncoroni for learn of the advantages of using a feret diameter instead of a simple diameter. That is, when a curve is elliptical or irregular rather than circular, a single diameter will not exist and a decision must be made as to which diameter to use. Note that Roncoroni is in the same field of endeavor since it recites, “The small bowel mucosal architecture is maintained through a delicate balance among cell production in the crypt compartment, enterocytes migration along the villi, and extrusion of mature epithelial cells from the tip of the villi into the intestinal lumen” in the Background section.

On page 16 of Applicant’s remarks, regarding the 35 U.S.C. § 102 rejection of claim 8, Applicant argues that:

    PNG
    media_image10.png
    124
    1057
    media_image10.png
    Greyscale

The amendment has overcome the 35 USC § 102 rejection. However, the broadest reasonable interpretation of claim 8 does not required the reference(s) “to disclose all of the parameters”. Note that limitations, “parameters of the profiles of the crypt wells (PPC) chosen from” require that a plurality (i.e. at least two) parameters must be chosen from the list. This does not require that all parameters must be used.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 has been amended to recite, “a following crypt well profile (PPC) parameters” (emphasis added). However, this phrase has poor grammar because “a” is singular but “parameters” is plural. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5, 6, and 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 6, 16, and 17 are drawn to a downloadable computer program product, and claims 5 and 13-15 recite a process being automated by a computer program. These claims all recite a program per se, which does not fall into any statutory category.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over BUDA, A., et al., "Confocal laser endomicroscopy for prediction of disease relapse in ulcerative colitis: A pilot study,” J. CROHN'S AND COLITIS 2014:8:-304-311 (Buda) in view of Jeremy Bregeon, Emmanuel Coron, Anna Christina Cordeiro Da Silva, Julie Jaulin, Philippe Aubert, Julien Chevalier, Nathalie Vergnolle, Guillaume Meurette and Michel Neunlist,"Sacral nerve stimulation enhances early intestinal mucosal repair following mucosal injury in a pig model", J Physiol 594.15 (2016),first published online 4 March 2016, pp 4309–4323 (Bregeon),  US 20180365831 (Popp), and Leda Roncoroni, Luca Elli, Maria Teresa Bardella, "Extracellular matrix proteins and displacement of cultured fibroblasts from duodenal biopsies in celiac patients and controls", Journal of Translational Medicine 2013, 11:91 (Roncoroni).

As per claim 8, prior arguments made in rejecting claim 1 (included below) are analogous to arguments for rejecting claim 8. Note that limitations, “parameters of the profiles of the crypt wells (PPC) chosen from” require that a plurality (i.e. at least two) parameters must be chosen from the list.

As per claim 1, Buda teaches an ex vivo process for quantifying the modifications of the intestinal mucosa induced by a chronic inflammatory bowel disease in an individual the process comprising: 
1) measuring, on a confocal endomicroscopic image of a digestive mucosa of an individual (Buda: Fig. 2; abstract; sections 3.1.2, 3.2; Table 2), a following crypt well profile (PPC) parameters: 
a) Fluorescence leakage of the mucosa (FL) (Buda: Figs. 2, 5; abstract; section 3.1.2; section 4, first paragraph in right column), 



e) (Buda: Fig. 2; abstract; section 3.2; Table 3), 



2) quantifying modifications of the parameters (Buda: Fig. 2; abstract; sections 3.1.2, 3.2; Table 2).

Buda does not teach the limitations above with 

Bregeon teaches an ex vivo process for quantifying the modifications of the intestinal mucosa induced by a chronic inflammatory bowel disease in an individual (Bregeon: page 4310, col 2, para 1: page 4312, col 1, para 2: ex vivo; page 4309: Key points, abstract; page 4310: introduction), the process comprising: 
1) measuring, on a confocal endomicroscopic image of a digestive mucosa of an individual (Bregeon: page 4315: col 1, para 2 and footnotes; Table 2; page 4316: Discussion), a following crypt well profile (PPC) parameters: 
a) Fluorescence leakage of the mucosa (FL) (Bregeon: page 4312, col 1, para 1; page 4315: col 1, para 2: and footnotes; Table 2), 
b) Perimeter of opening of the crypt well (PO) (Bregeon: page 4312, col 1, para 1; Table 2), 
c) Sphericity of the crypt well (Spher) (Bregeon: page 4312, col 1, para 1; Table 2), 



g) Ratio of axes of opening of the crypt well (Ma/ma) (Bregeon: page 4312, col 1, para 1; Table 2), 
h) Crypt density per field (Dens) (Bregeon: page 4312, col 1, para 1; Table 2); and 
2) quantifying modifications of the parameters (Bregeon: page 4309: Key points, abstract; page 4310: introduction; Table 2).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Bregeon into Buda since Buda suggests imaging digestive mucosa with confocal endomicroscope measuring crypt parameters in general and Bregeon suggests the beneficial use of imaging digestive mucosa with confocal endomicroscope measuring crypt parameters wherein the crypt parameters include PO, Spher, Ma/ma, and Dens as “to determine whether these functional
changes were associated with alterations in morphological parameters” (Bregeon: page 4315, col 1, para 2) in the analogous art of imaging digestive mucosa. The teachings of Bregeon can be incorporated into Buda in that the measured crypt parameters include PO, Spher, Ma/ma, and Dens. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.
	
Popp teaches an ex vivo process for quantifying the modifications of the intestinal mucosa induced by a chronic inflammatory bowel disease in an individual (Popp: paras 22, 49, 131), the process comprising: 
1) measuring, on a (Popp: paras 49, 31, 16, 47, 145 ), a following crypt well profile (PPC) parameters: 

b) Perimeter of opening of the crypt well (PO) (Popp: para 71), 

d) Roundness of the crypt well (Round) (Popp: para 66), 



h) Crypt density per field (Dens) (Popp: para 67); and 
2) quantifying modifications of the parameters (Popp: Figs. 6-7, paras 53, 62, 152, 180-186).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Popp into Buda in view of Bregeon since Buda in view of Bregeon suggests microscopic imaging and measuring crypt parameters in general and Popp suggests the beneficial use of microscopic imaging and measuring crypt parameters wherein the crypt parameters include Round since “a prediction of inflammation based on the thresholding of a discriminant that is a measure for architecture can be particularly accurate. Advantageously, to compute this discriminant, e.g., in an exemplary embodiment of the present disclosure, only geometrical features of crypts have to be
detected in the image” (Popp: para 62) in the analogous art of microscopic imaging and measuring crypt parameters. The teachings of Popp can be incorporated into Buda in view of Bregeon in that the measured crypt parameters include Round. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Roncoroni teaches 1) measuring, on a (Roncoroni: Abstract; Background; Discussion), a following




e) Feret diameter (Roncoroni: page 3, col 2, para 2: “ferret diameters”; Table 1; Table 2; Table 3), 



2) quantifying modifications of the parameters (Roncoroni: page 3, col 2, para 2: “ferret diameters”; Table 1; Table 2; Table 3).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Roncoroni into Buda in view of Bregeon, and Popp, since Buda in view of Bregeon, and Popp suggests endoscopic imaging of the digestive mucosa and determining parameters including the diameter of the crypt well in general and Roncoroni suggests the beneficial use of endoscopic imaging of the digestive mucosa and determining parameters including the diameter wherein the diameter is a feret diameter since “Feret diameter: longest axis length” (Roncoroni: page 6: footnotes) in the analogous art of endoscopic imaging of the digestive mucosa and determining parameters including the diameter. The teachings of Roncoroni can be incorporated into Buda in view of Bregeon, and Popp in that the diameter could be measured as a ferret diameter. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Allowable Subject Matter
Claims 1-4, 7, 11, 12, 18, and 19 are allowed.
Claims 9 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 6, and 13-17 would be allowable if rewritten or amended to overcome the rejection(s) and 101 set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662